DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings (Figures 1-28) are objected to as failing to comply with 37 CFR 1.84(p) (4) because in the drawings of Figure 1 there are no present reference character number of labels “user” and “locally obtained values”. As well as no descriptive legend/label for reference character numbers N6 and N3 that should be consistent with the label “(time-source)” reflected in all the other nodes. Reference character 102 is used multiple times that represent different subsets of time source nodes N1-N6. Examiner recommends annotating reference character 102 to reflect different nodes such as 102-1 corresponding with N1, 102-2 corresponding with N2, etc. to avoid using the same reference character multiple times.
	In Figure 2, because there are no present reference characters for the labels “local time”, “local time [..] from all time source nodes” and “to all nodes in blockchain network”
In Figure 4, there are no present reference character numbers for labels “Hash” and “hash from previous block”



Specification


The specification is objected to under 37 C.F.R. 1.74, which requires the detailed description to refer to the different parts of the figures by use of reference letters or reference numerals. Implicit in this rule is that the detailed description correctly reference the figures. In this application the figures and detailed description are inconsistent as explained below.
In Par. (0015), the specification states that reference character 112 in the drawing of Figure 1 is both a time server and a time service.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. 

In regards to Claims 1, 9 and 16, the applicant recites the limitation “a same computed summary time”, this is unclear because summary time is already previously recited earlier in the claims. This creates confusion if the applicant is referring to the same computed summary time or if the applicant is referring to a new embodiment of a summary time that is used by multiple nodes. The specification states on Par. (0026) “can obtain a summary time from a time service (e.g., time service logic 220) executing on the blockchain node. When the time service is accessed to obtain a summary time, the time service can compute the summary time from the set of local time values received from nodes in the blockchain network that are configured as time sources. In various embodiments, some (or all) nodes in the blockchain network are configured as time-source nodes. Time-source nodes transmit their local times to all other nodes in the blockchain network. Referring to FIG. 1 for example, nodes N1, N2, N4, and N5 are depicted as having been configured as time-source nodes. Each time-source node transmits its local time to all other nodes in the network. For example, node N1 transmits its local time to all nodes (N1- N6), node N2 transmits its local time to all nodes, and so on. Each node in the blockchain network receives the same set of local time values from the same time-source nodes. Accordingly, at any given point in time, each node will generate the same summary time.”. Therefore it will be broadly and reasonably interpreted that a same computed summary time is referring to the same computed summary time recited earlier in the claims. Examiner suggest amending the claims by using the phrase “the” in front of computed summary time to recite consistent claim language and to eliminate confusion.

In regards to Claims 1, 9 and 16, the applicant recites the limitation “respective time values”, this is unclear because a plurality of time values and plurality of received time values was already recited earlier in the claims. This creates confusion as to which respective time values the applicant is referring to, if it is the plurality of time values recited earlier in the claims or if it is a new embodiment of new time values. The specification states on Par. (0021-0022) “The time reference can be used to record the time when a block is mined (Bitcoin, Ethereum). A time reference may be used during the execution of smart contracts, for instance, to determine start and end dates, offer expiration times, due dates, and so on. [0022] Time service logic 220 can receive local time values from nodes in the blockchain network that are configured as time-source nodes and compute or otherwise generate summary time 236 based on the received local time values.”. Therefore it will be broadly and reasonably interpreted that respective time values are any type of time, duration, period interval, expiration time/expiry time, timestamp or the like thereof and referring to the plurality of time values recited earlier in the claims. Examiner suggest amending to recite consistent claim language as stated earlier in the claims to eliminate confusion. 

Claims 2-8, 10-15, and 17-20 are being additionally rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 16-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter

In regards to Claim 16, claim 16 is rejected under U.S.C. 101 because the claims are directed to non-statutory subject matter. Claim 16 is directed to “a computing node (apparatus)” and recites “computer-readable storage medium”. Under a recent precedential opinion, the scope of the recited “computer readable storage medium” encompasses transitory media such as signals or carrier waves, Ex parte Mewherter, 107 USPQ2d 1857, 1862 (PTAB 2013) (precedential) (holding recited machine-readable storage medium ineligible under § 35 U.S.C. 101 since it encompassed transitory media).  The specifications state in Par. (0050) “Data subsystem 706 includes memory subsystem 708 and file/disk storage subsystem 710 represent non-transitory computer-readable storage media that can store program code and/or data, which when executed by processor 702, can cause processor 702 to perform operations in accordance with embodiments of the present disclosure,”. The Examiner respectfully suggests that the claim be amended to either “A non-transitory computer readable storage medium” or “a computer storage device” to make the claim statutory under 35 USC 101.
In regards to Claims 17-20, claims 17-20 is also rejected under 35 U.S.C 101 being directed to non-statutory subject matter for the same reasons.


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 9-14 and 16-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponceleon et al. (U.S Pub. No. 20200166962, hereinafter referred to as “Ponceleon”) and Coleman et al. (U.S Pub. No. 20190253325, hereinafter referred to as “Coleman”) in further view of Krueger et al. (U.S Pub. No. 20210263907, hereinafter referred to as “Krueger”)

	In regards to Claim 1, Ponceleon teaches a method comprising: 
a given node among a plurality of nodes comprising a blockchain network receiving a transaction to be added to a blockchain stored on the given node;  (Par. (0007-0008) “to perform one or more of connect to a blockchain network comprised of a plurality of nodes, retrieve a timestamp (Ts) of the clock node, [..] one or more of connecting, by a clock node, to a blockchain network comprised of a plurality of nodes, retrieving, by the clock node, a timestamp (Ts) of the clock node, acquiring, by the clock node, a time window (Tw) based on the Ts, reading, by the clock node,”; a given node (clock node) among a plurality of nodes (plurality of nodes)), (Par. (0069) “The blockchain base or platform 212 may include [..] receive and store new transactions and receiving a transaction (receive and store new transaction)), (Par. (0028) “When a client sends the transaction to the peers specified in the endorsement policy, the transaction is executed to validate the transaction. After validation, the transactions enter an ordering phase in which a consensus protocol is used to produce an ordered sequence of endorsed transactions grouped into blocks.”; receiving a transaction to be added to a blockchain stored on the given node (transaction sent to peers and ordered and grouped into blocks))
the given node receiving a plurality of time values from a plurality of time-source nodes among the plurality of nodes comprising the blockchain network; (Par. (0041-0042) “the clock of the local blockchain (BC) nodes may be desynchronized so different timestamps may be retrieved by each of the BC nodes, and 2) a transaction may arrive to each of the BC nodes at a different time, [..] a range of timestamps referred to as a “time window”. This way, even if the BC nodes are desynchronized and the arrival times differ between them, the consensus may be reached around the time window. In one embodiment, the consensus may be used to determine the current timestamp window.”; receiving plurality of time values from a plurality of time-source nodes (different timestamps are retrieved by each blockchain nodes); range of timestamps corresponding to time window)), (Par. (0008) “retrieving, by the clock node, a timestamp (Ts) of the clock node, acquiring, by the clock node, a time window (Tw) based on the Ts, reading, by the clock node, a current window (Cw) from a world state, determining, by the clock node, a gap as a difference between the Tw and the Cw, calculating, by the clock node, a clock fix value based on the gap,”; the given node receiving a plurality of time values (clock node acquiring/retrieving a timestamps (ts) and time window (range of timestamps)), (Figure 1 labels 103 and 102; given node (clock node 102) corresponding to a plurality of node (B.C nodes 103)) 
the given node (Par.(0007) “a blockchain network comprised of a plurality of nodes, retrieve a timestamp (Ts) of the clock node, acquire a time window (Tw) based on the Ts, read a current window (Cw) from a world state, determine a gap as a difference between the Tw and the Cw,”; the given node (clock node))
	the ….. node generating a block that includes the transaction …… (Par. (0078) “the ordering node 284 may simply receive transactions from all channels in the network, order them chronologically by channel, and create blocks of transactions per channel.”; node generating a block that includes the transaction (ordering node creates blocks of transactions)) ,(Par. (0096) “The ordering service 610 accepts endorsed transactions, orders them into a block, and delivers the blocks to the committing peers. For example, the ordering service 610 may initiate a new block when a threshold of transactions has been reached, a timer times out, or another condition”; generating a block that includes the transaction (accepts transactions and orders them into a block, initiate a new block)), (Par. (0070) “the clock-related information 226 may be processed by one or more processing entities (e.g., virtual machines) included in the blockchain layer 216. The result 228 may include data blocks reflecting timestamps and time windows.”; data blocks reflect timestamp and time windows), (Par. (0073) “to commit a transaction related to execution of the smart contract on the ledger for recording timestamps and time windows,”; transaction for recording timestamp and time window)), (Par. (0093) “each block contains a sequence of N transactions [..]the blocks (shown by arrows in FIG. 6A) may be generated by adding a hash of a prior block's header within a all transactions on the blockchain 632 are sequenced and cryptographically linked together preventing tampering with blockchain data without breaking the hash links”; generating a block that includes the transaction (blocks are generated corresponding to transaction))
the given node adding the generated block to the blockchain, (Par. (0079) “The blocks of the transaction are delivered from the ordering node 284 to all peer nodes 281-283 on the channel. The transactions 294 within the block are validated to ensure any endorsement policy is fulfilled [..] each peer node 281-283 appends the block to the channel's chain, and for each valid transaction the write sets are committed to current state database.”; the given node adding the generated block to the blockchain (each peer node appends the block to the channel chain)), (Par. (0099) “each committing peer validates the transaction within the new block 650 by checking to make sure that the read set and the write set still match the current world state in the state database 634. Specifically, the committing peer can determine whether the read data that existed when the endorsers simulated the transaction is identical to the current world state in the state database 634. When the committing peer validates the transaction, the transaction is written to the blockchain 632 on the distributed ledger 630,”; adding the generated block to the blockchain (transaction with new block is committed and written to the blockchain))
wherein the plurality of time-source nodes send their respective time values to each of the plurality of nodes comprising the blockchain network (Par. (0005) “each node of a blockchain may have a different clock, synchronization of these nodes is required. In order to synchronize the blockchain nodes a trusted third party plurality of time-source nodes (each node of a blockchain with a different clock)), (Par. (0065-0067) “a clock node 102 connected to other BC nodes 103. The clock node 102 may be connected to a blockchain 106 that has a ledger 108 for storing timestamps (Ts) and/or time windows (Tw) 110. While this example describes in detail only one clock node 102, multiple such nodes may be connected to the blockchain 106. [..]The clock node 102 may provide timestamps to other nodes 103. The processor 104 may fetch, decode, and execute the machine-readable instructions 116 to retrieve a timestamp (Ts) of the clock node.”; plurality of time-source nodes (multiple clock nodes connected to blockchain) send their respective time values to each of the plurality of nodes (provide timestamps to other nodes))
comprising the blockchain network (Par. (0007) “wherein the processor is configured to perform one or more of connect to a blockchain network comprised of a plurality of nodes,”; blockchain network))
However Ponceleon does not explicitly teach the given node computing a summary time from the plurality of received time values; and the computed summary time; and so that each of the plurality of nodes ….. computes and uses a same computed summary time.
Wherein Coleman teaches the given node computing a summary time from the plurality of received time values; (Par. (0009) “A plurality of timing messages are sent from the NCN to a client node, wherein each timing message is time stamped with a send time according to a first clock in the NCN. A network time is calibrated in the client node based on an evaluation of an average of send times, an average of arrival times for the plurality of timing messages received at the client node, current time in the client node, and a round trip time between the NCN and the client node, wherein timestamps of data gathered from the NCN and each client node of the plurality of client nodes are correlated to a master time specified by the first node”; given node (client node) receiving a plurality of time values (timestamps of data gathered) and computing a summary time from the plurality of received time values (average times for the plurality of timing messages of each client node of a plurality of client nodes))
so that each of the plurality of nodes ….. computes and uses a same computed summary time. (Par. (0009) “the client node based on an evaluation of an average of send times, an average of arrival times for the plurality of timing messages received at the client node, current time in the client node, and a round trip time between the NCN and the client node, wherein timestamps of data gathered from the NCN and each client node of the plurality of client nodes are correlated to a master time”; so that each of the plurality of nodes computes summary time (timestamps with average send/ arrival times of each client node in a plurality of client nodes)), (Par. (0166) “When these blocks are received, the timestamps are synchronized with the time on APN Vm 302 and stored in the statistics and events databases as appropriate”; uses a same computed summary time (timestamps are synchronized with the time)), (Par. (0060) “highly synchronized APN time stamps to enable the highly predictive estimation of transmission latency and statistical variation of latency, subsequently in tandem a control plane modules'”; uses a same computed summary time (synchronized time stamps)), (Par. (0074) “node configuration into synchronization.”; uses a same computed summary time (node corresponding to synchronization)), (Par. (0158) “his polling process communicates with each of the managed appliances in the network requesting blocks of multiple minutes of data which are synchronized and correlated with the APN VM 302 time and stored in the APN VM databases. In addition to APN VM 302 time synchronization,”; uses a same computed summary time (time/minutes of data are synchronized))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Coleman within the teachings of Ponceleon to include a node computing a summary time from a plurality of received time values so that each node can use the same computed summary time because of the analogous concept of verifying nodes in a system based on time values. Coleman includes a process of computing a summary or average time and allowing each node in the system to use the same summary/average time value. This is significant because with financial agreements, real estate documentation or legal finding there is a need to categorize the start/end times to avoid penalties, late bills, etc. By creating a summary of the times for each node the system with various users can identify accurate and valid times based on the grouping of average of the time values. By synchronizing or allowing the nodes to use the same summary/average time it provides clarity to the plurality of node for processes such as auditing. By using the same summary time for instance it would allow the user to detect whether or not a payment has been posted or if the payment has exceeded the timed deadline that by comparing the summary time to the chained record. This proves important with users in different time zones to be able to 
However Ponceleon and Coleman do not explicitly teach and the computed summary time and
Wherein Krueger teaches the given node generating a block that includes the transaction and the computed summary time;  and (Par. (0086-0087) “a data block comprises determining an average block creation time based on the distributed ledger with the first computation unit. [..] he average block creation time is the average time needed for all block creation systems contributing to the distributed ledger to create a further data block. In particular, the average block creation time can be determined based on block time information contained in the data blocks of the distributed ledger.”; block includes the computed summary time (block with average time, block time information corresponding to average contained in each block)), (Par. (0129) “the average block creation time can be calculated as the average of the time difference between the block times of a certain number of the latest”; computed summary time (calculated average time))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Krueger within the teachings of Ponceleon and Coleman to include the computed summary time being included in the block because of the analogous concept of blockchain technologies and verifying transaction using time. Krueger includes a process in which the block includes a computed summary or average time. This is significant because it allows organization, 


In regards to Claim 2, the combination of Ponceleon, Coleman and Krueger teach the method of claim 1, Ponceleon further teaches the method of claim 1, further comprising the given node reaching ordering consensus with other nodes in the blockchain network to determine an insertion order of transactions into the blockchain network. (Par. (0027) “Each peer maintains a copy of the database records and no single peer can modify the database records without a consensus being reached among the distributed peers. For example, the peers may execute a consensus protocol to validate blockchain storage transactions, group the storage transactions into blocks, and build a hash chain over the blocks. This process forms the ledger by ordering the storage transactions, as is necessary, for consistency”; given node (each peer/distributed peers) reaching ordering consensus with other nodes in blockchain (consensus being reached among the distributed peers) to determine an insertion order of a transaction (consensus protocol to validate, group storage transaction into blocks))


In regards to Claim 3, the combination of Ponceleon, Coleman and Krueger teach the method of claim 1, Ponceleon further teaches the given node (Par.(0007) “a blockchain network comprised of a plurality of nodes, retrieve a timestamp (Ts) of the clock node, acquire a time window (Tw) based on the Ts, read a current window (Cw) from a world state, determine a gap as a difference between the Tw and the Cw,”; the given node (clock node))
However Ponceleon and Coleman do not explicitly teach teaches the method of claim 1, further comprising ….. node broadcasting the generated block to the plurality of nodes comprising the blockchain network.
Wherein Krueger teaches the method of claim 1, further comprising ….. node broadcasting the generated block to the plurality of nodes comprising the blockchain network. (Par. (0212) “the block was created and sent to all nodes for including into their local copy of the distributed ledger LDG. Alternatively, the block time CT.1, CT.2, CT.3, FCT can be the time the creation of the data block TSB.1, . . . , TSB.3, FTSB has been started (e.g. before starting proof of work). Alternatively, the block time CT.1, CT.2, CT.3, FCT can also be based on the creation tome of the timestamp transactions TST.1, . . . , TST.3, FIST. In particular, the methods for creating and verifying the timestamps do not rely on the correctness of the block time CT.1, CT.2, CT.3, FCT contained in the data block TSB.1”; generated block (created block) broadcasting to plurality of nodes (sent to all the nodes))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Krueger within the teachings of 


In regards to Claim 4, the combination of Ponceleon, Coleman and Krueger teach the method of claim 1, Ponceleon further teaches the method of claim 1, wherein each node comprising the blockchain network is configured as a time-source node. (Par. (0005) “Since each node of a blockchain may have a different clock”; each node comprising the blockchain network is configured as a time-source node (each node of the blockchain corresponding to a clock)), (Par. (0042) “a range of timestamps referred to as a “time window”. This way, even if the BC nodes are desynchronized and the arrival times differ between them, the consensus may be reached around the time window. In one embodiment, the consensus may be used to determine the current timestamp window. The timestamp cannot be sent as a parameter in this context due to the fact that the actor (i.e., a BC node) sending the parameter may not be trustworthy. A timestamp (Ts) is a 64 bits binary representation of an instant in time”; time-source node (B.C nodes corresponding to time/timestamps and synchronization))


In regards to Claim 5, the combination of Ponceleon, Coleman and Krueger teach the method of claim 1, Ponceleon further teaches the method of claim 1, wherein the given node is a time-source node, the method further comprising the given node obtaining a local time value and (Par. (0008) “retrieving, by the clock node, a timestamp (Ts) [..] reading, by the clock node, a current window (Cw) from a world state,”; the given node obtain a local time value (clock node retrieving and reading a timestamp and current window)), (Par. (0042) “reached around a range of timestamps referred to as a “time window”. This way, even if the BC nodes are desynchronized and the arrival times differ between them”; local time value (time window associated with range of timestamps)), (Par. (0043-0044) “Each BC node may execute the following steps: [..]  Ts=local node current timestamp;”; timestamp corresponding to local current timestamp)), (Par. (0067) “to acquire a time window (Tw) based on the Ts. [..] read a current window (Cw) from a world state”; obtain a local time value (acquire a time window based on timestamp and read a current window))
transmitting the local time value to each of the plurality of nodes comprising the blockchain network. (Par. (0042) “the consensus may be used to determine the current timestamp window. The timestamp [..] This window is an absolute value and must be shared across all BC network nodes”; transmitting the local time value to each of the plurality of nodes (current timestamp window is a value that is shared across all the BC network nodes))


In regards to Claim 6, the combination of Ponceleon, Coleman and Krueger teach the method of claim 1, Ponceleon further teaches the method of claim 5, wherein the local time value is obtained from a system clock of the given node. (Par. (0041) “the clock of the local blockchain (BC) nodes may be desynchronized so different timestamps may be retrieved by each of the BC nodes, and 2) a transaction a system clock of the given node (clock of the local blockchain (BC) nodes)), (Par. (0043-0048) “a common Tw may be determined for all of the BC nodes in the blockchain network. In order to determine a common Tw for all of the BC nodes in the blockchain network, a special chaincode may be deployed [..] Read the current window from the world state; [..] apply a clockFix=(1<<n)*(gap−1), the current window”; system clock of the given node (clock corresponding to BC nodes) wherein the local time value is obtained (reading/applying the current window)), (Par. (0056) “the BC node's clock. The timestamp may be injected into the chaincode in a similar manner as discussed above [..] retrieve a current timestamp (Ts) from the trusted source;”; the local time value is obtained (retrieve a current timestamp from a system clock of the given node (BC node’s clock))


In regards to Claim 7, the combination of Ponceleon, Coleman and Krueger teach the method of claim 1, Ponceleon further teaches the method of claim 1, wherein each received time value is a local time value that is locally obtained by a corresponding time-source node that transmitted said each received time value. ((Par. (0008) “retrieving, by the clock node, a timestamp (Ts) [..] reading, by the clock node, a current window (Cw) from a world state,”; each received time value is a local time value that is locally obtained by a corresponding time-source node (clock node retrieving and reading a timestamp and current window)), (Par. (0042) “reached around a range of timestamps referred to as a “time window”. This way, even if the BC nodes are desynchronized and the arrival times differ between them”; local time value (time window associated with range of timestamps)), (Par. (0043-0044) “Each BC node may execute the following steps: [..]  Ts=local node current timestamp;”; timestamp corresponding to local current timestamp)), (Par. (0067) “to acquire a time window (Tw) based on the Ts. [..] read a current window (Cw) from a world state”; each received time value is a local time value that is locally obtained (acquire a time window based on timestamp and read a current window)), (Par. (0042) “the consensus may be used to determine the current timestamp window. The timestamp [..] This window is an absolute value and must be shared across all BC network nodes”; that transmitted said each received time value (current timestamp window is a value that is shared across all the BC network nodes))


In regards to Claims 9-14, claims 9-14 are non-transitory computer-readable storage medium claims that recite similar limitations to the method claims of 1-7 and the teachings of Ponceleon, Coleman and Krueger address all the limitations discussed in claims 1-7 and are thereby rejected under the same grounds. 


In regards to Claims 16-19, claims 16-19 are computing node (apparatus) claims that recite similar limitations to the method claims of 1-7 and the teachings of Ponceleon, Coleman and Krueger address all the limitations discussed in claims 1-7 and are thereby rejected under the same grounds. 


s 8, 15 and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponceleon et al. (U.S Pub. No. 20200166962, hereinafter referred to as “Ponceleon”), Coleman et al. (U.S Pub. No. 20190253325, hereinafter referred to as “Coleman”) and Krueger et al. (U.S Pub. No. 20210263907, hereinafter referred to as “Krueger”) in further view of Reaser et al. (U.S Pub. No. 20200394913, hereinafter referred to as “Reaser”)

In regards to Claim 8, the combination of Ponceleon, Coleman and Krueger teach the method of claim 1, Ponceleon further teaches the method of claim 1, further comprising the given node executing a smart contract on the blockchain (Par. (0067) “The blockchain 106 network may be configured to use one or more smart contracts that manage transactions for multiple participating nodes.”; given node (multiple participating nodes) executing a smart contract on the blockchain (blockchain using one or more smart contracts))
However Ponceleon, Coleman and Krueger do not explicitly teach and updating a state of the smart contract, wherein executing the smart contract includes reading the computed summary time. 
Wherein Reaser teaches and updating a state of the smart contract, wherein executing the smart contract includes reading the computed summary time. (Par. (0052) “e, smart contracts may be created to execute reminders, updates, and/or other notifications subject to the changes, updates, etc.”; update the state of the smart contract (smart contracts created to execute/ subject to [..] updates)), (Par. (0005) “determining an average time of an event attended by at least one occupant associated with the transport, moving the transport to at least one other space when an elapsed time of the event is less than the average time”; summary time (average time of event corresponding to elapsed time)), (Par. (0044-0045) “the event time or may have accepted a compensation agreement that is invoked by a smart contract and recorded as a blockchain transaction. [..] the time may be after half of the event time has lapsed or a majority of the event time (e.g., 2, 3 hours, etc.) has lapsed,”; smart contract includes reading the computed summary time (event time with average time is accepted and invoked corresponding to smart contract)), (Par. (0048) “one or more smart contracts 230 may exist that define the terms of transaction agreements and actions included in smart contract executable application code [..] may be identified as being above/below a particular threshold for a particular period of time, then the result may be a change to a current status which requires an alert to be sent to the managing party (i.e., vehicle owner, vehicle operator, server, etc.)”; smart contract includes reading (smart contract associated with identifying period of time))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Reaser within the teachings of Ponceleon, Coleman and Krueger to include the updating of the smart contract and the smart contract reading the computed summary time because of the analogous concept of blockchain technologies and verification through time values. Reaser includes a process in which the smart contract is updated. This is significant because the rules and system of checks provided by the smart contract is securely protected from infiltration, possible vulnerabilities and harm. By constantly updating the smart contract is discourages attackers from attempting to gain access to transaction of payments of the 


In regards to Claims 15 and 20, claims 15 and 20 are non-transitory computer-readable storage medium and computing node (apparatus) claims that recite similar limitations to the method of claim 8 and the teachings of Ponceleon, Coleman, Krueger and Reaser address all the limitations discussed in claim 8 and are thereby rejected under the same grounds. 



Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

NAYAK; Kartik Ravidas (U.S Pub. No. 20210279255) “SYNCHRONOUS STATE MACHINE REPLICATION FOR ACHIEVING CONSENSUS”. Considered this reference because it incorporated a similar assignee and addressed a blockchain network with a plurality of nodes with the comparison of time when delivering messages.

Wang; Jiyuan. (U.S Pub. No. 20190370486) “BLOCKCHAIN-BASED TRANSACTION PROCESSING METHOD AND APPARATUS”. Considered this application because it relates to blockchain technologies and the transfer of data to multiple nodes based on a validity period or time based verification.

BOSE; Ranjan (U.S Pub.  No. 20210209483) “SWARM CONTROL APPARATUS AND METHOD USING DYNAMIC RULE-BASED BLOCKCHAIN”. Considered this application because it addressed a certain period of time or time values corresponding to the distribution of data between nodes.

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/H.A.H./Examiner, Art Unit 2497                                                                                                                                                                                                        
/Jeremy S Duffield/Primary Examiner, Art Unit 2498